Perlin, C. J. Claimant, Herschel L. Sunley, seeks to recover the sum of $2,844.00 for constructing two wash racks at the Illinois State Fair Grounds in Springfield, Illinois. The Departmental Report of the Department of Agriculture, submitted by Louis London, Assistant State Fair Manager, states in part as follows: “1. Mr. Sunley was the general contractor at the Illinois State Fair residing in Springfield, Sangamon County, Illinois. 2. Mr. Sunley was employed by the Department of Agriculture, Division of Illinois State Fair, during the months of May, June and July, 1960 to perform various duties of contracting work, and to furnish certain materials, as requested by the general manager. 3. J. Ralph Peak, who was General Manager at the time, requested Mr. Sunley to furnish all labor and materials to erect two livestock wash racks, one being between Barns L and M, and the other between Barns N and O at the State Fair Grounds. 4. Mr. Sunley and his men performed all work, and furnished material to erect the two wash racks, which were later accepted by the Department during the month of July, I960, and are still in use. 5. As far as I know, payment has not been made to the claimant for any of the work done on these two wash racks.” Mr. Sunley, who was the only witness called by either of the parties, testified that he presented two proposals for the construction of wash racks to the Department of Agriculture, State of Illinois, in 1960, one calling for work and materials in the amount of $1,478.00, and the other calling for work and materials in the amount of $1,366.00. Copies of such proposals were received in evidence. Mr. Sunley further testified that the proposals were accepted by the ■ Department of Agriculture, and that he thereafter performed the work. The labor and materials were accepted by the State, and the State has been using the wash racks since they were erected. Sunley stated that he has been paid nothing for the work, and that $1,478.00 and $1,366.00, respectively, are due him for the two jobs. The jobs were completed about August 1,1960. Mr. Sunley testified that a bill submitted shortly thereafter was not paid. Since there appears to be no dispute concerning the fact that claimant was engaged to construct the two wash racks, and that the work was performed satisfactorily, claimant is hereby awarded the sum of $2,844.00.